Case 1:16-cv-09517-LAK-KHP Document 277-2 Filed 12/06/19 Page 1 of 2




          EXHIBIT
            “A”
Case 1:16-cv-09517-LAK-KHP Document 277-2 Filed 12/06/19 Page 2 of 2




Minutes from meeting'of the Officers    of   the Trust of Allen.EberAugust 18,2011




On AuBust Igth, 2011 at 2:15 Elliot Gumaer, Lester Eber and Richard.FJawks, Trustees of the Trust of
Allen E ber, met at the. Ca nanda igua National Bank in Rochester, NY to discuss and ratify the actions of
the subsidiarries as described below and discuss other Trust business. Mr. Elliot Gurnaer partlcipated
by conference call. Wendy Eber was present to facilitate and docurnent the discussion.

The trustees ratified: three loans rnade from Lester Eber tn Eber Brothers Wine and Liquor Corp. The
first loan fo,r $1,s00,000 from Qctober, 2009 was assumed by Eber Metro lnc. on February 26, 2010,
EberMetrolnc. granted asecuredinterestinMetro'sassetstosecurethisloan,               Thissecuredloanhas
an outstanding balance of$x,50CI,000 pltis accrued interesl

The second loan frorn March 16, 2006, an ohliSation of Eber Brothers wine and Llquor corp' to Lester
Eberfor the original principal amountof $1,503,750, The third loan of $575,895 fr,om March 16, 2006
(which replaced the original nste dated October 1,2003) of which $ L,222,7LQ.68 plus accrued interest
isoutstanding, The loan for $1.503750 was amended in Feb 1lth, 20L1 to reflect Eber: Bros, Metro, lnc.
assumptlon of thls debt. Also thesecurlty agreernentfrom Feb 25,20LOwas restated to reflect Eber
Bros,Metrolnc,assurnptionofthisd€bt. LesierEber;madefundsavailableafterFeblX.,20XXtoEber
Bros Metro lnc. inconsideration of Metro lnc,'s assumption of this debt and security interest in Eber Bros
Metro lnc.

After a lengthy discussion abouthow all the income beneficiar,ies and third parties were offered the
opportunity to participate in the February 25tr', 2010 loan but, they all declined and that only based on
Lester's goodwill he gave the rnoney for the loan, the loans were ratified by Rick Hawks and Mike
cumaer. Lester Eberabstained, A copy of all the doeuments relating to the loan was provided to
Richard Hawks.

Other business discussed was the performance of the Trust securities. Rick Hawks sr:ggested the need
to move 60 percent of the assets into equities which provided dividends. Rick requested coples of the
Operating Statement for Eber*CT to determine the value of the corporation, They are hereto attached'
                                           for payment by the tr"usl for her medical expenses and
Rick also discussed Sally Kleeberg s request
health insurance. Based on her decision to decline from providing proof of need, she was denied her
req uest.




                                                                                    EB-00017417
